—Order and judgment unanimously reversed on the law with costs, motion denied and verdict reinstated. Memorandum: Surrogate’s Court erred in granting respondents’ motion for a directed verdict and denying the probate of decedent’s will as the product of petitioner’s undue influence. The court reserved decision on respondents’ motion for a directed verdict at the close of proof but thereafter set aside the jury verdict in favor of petitioner and granted respondents’ motion. It is undisputed that petitioner had a confidential relationship with decedent. Although the burden of establishing undue influence lies with the objectants and does not shift, once the inference of undue *937influence was established, the beneficiary of the will had the burden to offer a reasonable explanation for the contested will (see, Matter of Putnam, 257 NY 140; Matter of Miller, 220 AD2d 591, 592, lv dismissed 87 NY2d 896; Matter of Bach, 133 AD2d 455, 456; Matter of Collins, 124 AD2d 48, 54). Petitioner presented proof at trial that decedent was angry at respondents, the beneficiaries of her prior will, thereby raising an issue of fact that the jury resolved in her favor. Because reasonable minds evaluating the evidence could differ (cf., Matter of Collins, supra), the court erred in granting respondents’ motion. (Appeal from Order and Judgment of Monroe County Surrogate’s Court, Ciaccio, S. — EPTL.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.